Citation Nr: 0314796	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  92-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disorder.

2.  Entitlement to a rating for lumbosacral strain with 
postoperative residuals, disc herniation in excess of the 
current evaluation of 40 percent. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from December 1957 to 
November 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a July 1991 rating decision, the RO granted service 
connection for residuals of a lumbosacral strain (previously 
evaluated together with the compression fracture, fourth 
dorsal vertebra under Diagnostic Code 5285), which was rated 
as non-compensable.  The veteran perfected an appeal with 
respect to the assigned rating.  

In a November 1994 rating decision, the RO granted service 
connection for service connection for disk disorder involving 
the lumbosacral spine (residuals of lumbosacral strain with 
postoperative residuals of disk herniation at L4-5 and L5-S), 
and increased the assigned evaluation to 20 percent.  That 
rating decision also denied service connection for a cervical 
spine disorder.  The veteran subsequently perfected an appeal 
as to that denial of service connection.  In a December 1997 
rating decision, the RO increased the evaluation assigned for 
lumbosacral strain with postoperative residuals of disc 
herniation at L4-5 and L5-S1, from 20 to 40 percent.

In August 1998, the Board denied service connection for a 
chronic cervical spine disorder and denied a claim for a 
rating in excess of 40 percent for lumbosacral strain, with 
postoperative residuals of disc herniation.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2000 decision, the 
Court found that the appeal for an increased rating had been 
abandoned by the veteran.  The Court then affirmed the 
Board's denial of service connection for a cervical spine 
disorder.  In November 2000, the Court recalled its judgment 
as set forth in the August 2000 decision in light of the 
passage of new legislation, the Veterans Claims Assistance 
Act of 2000 (VCAA).

In a March 2001 decision, the Court vacated both the Board's 
August 1998 decision and its own August 2000 decision.  The 
case was remanded to the Board for readjudication in light of 
the VCAA.  In February 2002, the Board remanded the case to 
the RO pursuant to the Court Remand including for further 
development.


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is not related to 
service or any incident therein, and is not causally related 
to the service-connected disabilities of the thoracic spine 
or lumbosacral strain with postoperative residuals of disc 
herniation.

2.  The veteran's lumbosacral strain with postoperative 
residuals of disc herniation, is not shown to be productive 
of pronounced intervertebral disc syndrome with persistent 
symptoms, or of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder was not incurred in or 
aggravated by military service, nor may arthritis of the 
cervical spine be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, (2002).

2.  A chronic cervical spine disorder is not proximately due 
to or the result of a service-connected disabilities of the 
thoracic spine or lumbosacral strain with postoperative 
residuals of disc herniation.  38 C.F.R. § 3.310(a) (2002).

3.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain with postoperative residuals of disc 
herniation have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 5293 (2001), 
Diagnostic Codes 5293, 5295, 8520 (effective September 23, 
2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish his claims in the statement of the 
case and supplemental statements of the case.  In a February 
2003 supplemental statement of the case, he was notified of 
VCAA, and of VA's duty to assist the veteran by obtaining 
evidence from various sources and to obtain a medical opinion 
if an examination or opinion is necessary.  He was also 
notified of his responsibility to help obtain all evidence 
necessary to support the claim by informing VA of relevant 
medical records not already obtained.  The record shows that 
all pertinent evidence has been obtained and VA examinations 
have been conducted.  The Board finds that the VA has 
satisfied provisions of the VCAA.  Quartuccio v. Princippi, 
16 Vet. App. 183 (2002).

I.  Factual Background

Service medical records show that during the February and 
December 1957 entrance examinations, the veteran's neck and 
spine were evaluated as normal.  Service medical records show 
that the veteran was hospitalized in April 1958 after a truck 
accident.  At discharge from the hospital the diagnosis was a 
compression fracture of the T4 vertebra.  No reference was 
made to the cervical spine.  Subsequently the veteran 
received intermittent treatment for complaints pertaining to 
the thoracic and lumbosacral spine.  Low back pain was 
diagnosed in June 1958.  In August 1958, the veteran 
continued to complain of pain and tenderness over the T4 area 
together with vague soreness in the L4 and L5 regions.  A 
January 1959 treatment record shows complaints of thoracic 
back pain into the lower back and left leg.  A clinical 
record cover sheet in January 1959 shows a diagnosis of back 
strain, involving the thoracic and lumbar paravertebral 
muscles.  An undated clinical record contains a diagnosis of 
back strain of the thoracic and cervical areas.  During the 
October 1959 separation examination, the veteran reported 
that he had had difficulty with his back.  On examination at 
that time, evaluation of the neck and spine was normal.

The report of a January 1960 VA examination shows that the 
veteran complained of both upper and lower back trouble, 
including between his shoulder blades.  On examination, no 
abnormality involving the cervical area was noted.  
Tenderness was noted in the midline between the shoulder 
blades, approximately over the 4th dorsal vertebra.  X-ray 
examination showed an anterior compression of the 4th dorsal 
vertebra, as well as anomalies of the anterior facets at the 
lumbosacral level.  The report contains diagnoses of 
compression fracture of the 4th dorsal vertebra, and 
lumbosacral strain.

In January 1960 the RO granted service connection for 
compression fracture of the 4th dorsal vertebra and 
lumbosacral strain and assigned a 10 percent rating.

Several VA outpatient treatment records dated in 1979 and 
1980 reveal findings regarding the veteran's lower back, with 
no reference made of any complaints or treatment for a 
disability involving the cervical spine.  

In a January 1980 letter, a private physician stated that he 
first saw the veteran for back pain in 1960.  The physician 
indicated that the veteran gave a history of a compression 
fracture of the 4th dorsal vertebra in 1968.  The physician 
stated that he next saw the veteran in December 1974 when the 
veteran sustained an acute back strain and had a little right 
sciatica.  He had recurrent back pain in 1960.  Again in 
1965, he had back pain with sciatica.  The report of X-ray 
examination of the lumbosacral spine noted that there was 
minimal disk narrowing of the L4, L5 and S1 area.  No 
reference to the cervical spine was made in that letter.

In March 1980 the RO assigned a 20 percent rating for the 
residuals of the compression fracture of the 4th dorsal 
vertebra.  No reference was made to the lumbosacral strain.

Private hospital records in June 1989 show that the veteran 
was seen during hospitalization for complaints of back and 
left leg pain.  He reported that he had had back discomfort 
for many years with increasing severity.  Beginning in the 
fall of 1988 he began having some left leg discomfort brought 
on by ambulation and relieved by bed rest.  Six weeks ago he 
began having discomfort with increasing severity and in the 
past three weeks he was unable to walk 5 to 10 feet without 
severe leg discomfort.  

Examination at that time revealed that the torso was pitched 
forward over the pelvis.  Flexion of the low back was limited 
to about 40 degrees with discomfort.  Extension was limited 
to the neutral position and increased the discomfort in the 
left buttock and left thigh.  Lateral bending was only to 10 
degrees in each direction and left lateral bending increased 
the veteran's left radicular pain.  Rotation of the spine was 
diminished to about 50 percent of normal and associated with 
discomfort.  Knee jerks were 2+ and equal.  Ankle jerks were 
2+ and equal.  There was no weakness of the extensor halluces 
longus.  The veteran had good pedal pulses and sensory 
examination of the feet was normal.  Straight leg raising was 
approximately 60 degrees on the right with some midline low 
back discomfort.  Straight leg raising was approximately 30 
degrees on the left with positive Lasegue maneuver.  The 
veteran had a positive McNabb test on the left side.  X-ray 
examination showed disk space narrowing at L4-5 and with 
associated degenerative changes in the facet joints.  CT scan 
of the lumbar spine showed what may be interpreted as a 
bulging disk or possibly disk herniation at L4-5 on the left.  
On the right side of L5-S1 there was a bulging disk and 
considerable foramenal stenosis.  The impression was 
degenerative disk and joint disease, lumbar spine with severe 
left lumbar radiculopathy.  The report of an EMG contains an 
impression that EMG of the left lower extremity was 
remarkable for denervation and restricted to intrinsic foot 
muscle L5-S1 of peroneal enervated extensor digitorum brevis 
muscle.

The June 1989 private hospital records show that at that time 
the veteran underwent surgery identified as hemilaminotomy, 
excision of extruded disc L4-5 left with foraminotomy, 
laminotomy L5-S1 right with negative exploration.

Subsequent private treatment records show follow-up visits 
and treatment in 1989 and 1990 for low back complaints.  
Treatment notes in October 1989 show that no weakness was 
found in the extensor halluces longus.  At that time the 
veteran's present complaints were found to be compatible with 
the degenerative changes seen in the spine.  The examiner 
thought that the veteran had had a good result from his 
laminectomy and disc excision.  In May 1990 the veteran was 
seen for complaints since December 1989 of discomfort in his 
left buttocks, which went down to the posterior thigh and 
occasionally into the calf, with a sensation that the left 
leg wanted to adduct.  At that time, knee and ankle jerks 
were 2+ and equal and there was no weakness of the extensor 
halluces longes.  The examiner found that the veteran had no 
focal neurologic deficit.

During a May 1990 hearing conducted at the RO, the veteran 
testified as to problems associated with his thoracic and 
lumbar spine disabilities.  He also testified that he had 
problems driving associated with bending his neck from side 
to side. 

A VA examination was conducted in May 1991.  At that time the 
veteran reported surgery on his low back in 1989.  Since that 
time complained of nearly constant low back pain with 
intermittent radiation into both legs and intermittent 
paresthesias of the legs.  He also had severe cramps that can 
disabled him for several days at a time.  He also had some 
radicular symptoms involving his left arm.  The examination 
showed tenderness to palpation to the cervical and lumbar 
spine.  There was limited forward and lateral flexion of the 
lumbar spine due to pain.  Strength in the lower extremities 
was 4/5 proximally which may have been due to pain.  He also 
had weakness around the ankle with strength 4/5 on 
dorsiflexion, inversion, and eversion bilaterally.  The 
sensory examination was somewhat unreliable.  The examiner 
was unable to demonstrate any radicular loss to any of the 
modalities  Reflexes were quite brisk throughout and intact, 
including ankle jerks without clonus .  Plantar responses 
were up going bilaterally.  His gait was steady but slow.  He 
was able to toe walk well but hesitated on heel walking.

After examination, the impression was chronic low back pain 
associated with radicular symptoms involving the lower 
extremities.  The examiner noted that although examination 
demonstrated no definitive radicular deficit, that the 
veteran's history did raise the possibility of bilateral 
lumbosacral radiculopathy, a possibility supported by 
suspected weakness in an L5 and possibly S1 distribution 
bilaterally.  The examination was noted to be quite 
significant for the diffuse hyperreflexia, associated with 
bilateral Babinski sign.  The examiner suspected that these 
were signs of bilateral cortical spinal tract dysfunction 
which might have been be due to a mild cervical myelopathy on 
the basis of hypertrophic osteoarthritis.  The examiner 
indicated that he was unable to confirm these suspicions in 
the absence of radiographic procedures.

In a July 1991 rating decision, the RO indicated that service 
connection was previously established for the residuals of 
the lumbosacral strain, formerly rated together with the 
compression fracture, fourth dorsal vertebra under Diagnostic 
Code 5285).  The RO assigned a non-compensable rating.  

An undated statement from a private chiropractor is to the 
effect that he treated the veteran for low back problems in 
August 1991.  The impression was failed low back surgery 
syndrome and L4 nerve root irritation.

The report of a June 1994 VA orthopedic examination shows 
that the veteran reported a long history of low back pain, 
with some minimal radiation down his left leg.  He denied any 
feeling of "electricity" shooting down his leg.  He 
experienced no weakness or tingling or numbness in the leg.  
He reported that he had pain with any movements.  

On examination, range of motion studies showed flexion to 60 
degrees, extension to 10 degrees, and bilateral lateral 
bending to 30 degrees.  He had good twisting motion and was 
able to walk on his heels and toes.  He had 5/5 strength in 
the extremities with normal symmetric reflexes, bilaterally.  
He had some diffuse subjective decrease in sensation was 
indicated as to his left leg when compared to his right, but 
was able to detect light touch in all left leg areas.  He had 
negative straight leg raising bilaterally.  X-ray examination 
showed some degenerative changes in the lumbar spine with 
minimal evidence of dorsal compression fracture at L4, and 
some disc space narrowing at L4-5 and L5-S1.  The report 
contains an impression that the veteran was status post L4-L5 
diskectomy, with low back pain, without radiation.

The report of a June 1994 VA neurological examination shows 
that the veteran complained of back and lower extremity pain 
and lower extremity weakness.  The veteran reported 
intermittent pain in the lower back with hip and posterior  
intermittent radiating pain down the left and lateral aspects 
of the left leg, and occasional weakness in the left lower 
extremity.

On examination, motor evaluation showed normal bulk and tone.  
There was some weakness involving left ankle dorsiflexion and 
eversion.  Muscle strength reflexes were hyperactive in all 
extremities without clonus.  Sensory examination revealed 
decreased appreciation of all primary sensory modalities in 
the L5 dermatomal distribution in the left lower extremity.  
Station, gait, and coordination studies were all 
unremarkable.  

The report contains the following impression.  The veteran 
was status post distant T4 compression fracture as well as a 
more recent lumbar laminectomy, with intermittent low back 
pain with radiation to the left hip and down the 
posterolateral aspect of the left lower extremity.  The 
examiner noted that the examination and history indicate a 
likely left L5 radiculopathy, and additionally, the veteran 
appeared to have diffuse hyperreflexia of the lower 
extremities as well as upper extremities raising the 
possibility of a cervical myelopathy.  The examiner further 
opined that it appeared that the veteran may have a cervical 
cord injury either as a consequence of the distant thoracic 
cord injury or perhaps as a consequence of a more diffuse 
degenerative joint disease.  The examiner recommended that a 
tibial and median somatosensory evoked potential study would 
be beneficial to further assess the severity and location of 
the apparent higher spinal cord dysfunction. These tests were 
later conducted in June and July 1994 and the impression was 
that the studies were normal.  

The report of a September 1994 magnetic resonance imaging 
(MRI), contains an impression of minimal ventral thecal sac 
indentations at C4-5 and C6-7 secondary to bony spur 
formation, and no evidence of spinal cord effacement.

The report of a September 1994 VA neurological examination of 
the spinal cord shows that the veteran complained of 
progressively increasing pain in the back radiating to his 
lower extremities.  He also complained of increasing neck 
pain, with  restriction of movements.  On examination, 
cranial nerve examination was normal. Motor examination 
showed normal tone and muscle bulk.  Muscle power was normal 
except for mild weakness of left dorsiflexion.  DTR's were 
symmetrical and both plantars were flexors.  DTR's were 
somewhat hyperactive symmetrically in the upper and lower 
extremities including the ankle jerk.  Sensory examination 
showed mild diminished pinprick sensation over the L5 
radicular distribution on the left. Coordination was normal.  
Lumbar spine range of motion studies showed flexion of about 
15-20 degrees, extension of about 10 degrees, and lateral 
flexion of about 10 degrees.  The veteran complained of 
severe restriction and pain on lumbar spine examination.  

The report contains an impression that the symptoms and 
findings were suggestive of cervical and lumbar spondylitis.  
In addition it was stated that the veteran might have a 
compressive cervical myelopathy and lumbar radiculopathy.  
The examiner stated that the finding that would support the 
veteran's radicular problem was the sensory blunting.  The 
examiner opined that the diffuse hyperreflexia was suggestive 
of cervical myelopathy.  The examiner opined that the 
relationship between the old T4 fracture and the present 
cervical and lumbar degenerative disease and neurological 
findings were difficult to evaluate, and that it was 
difficult to comment as to whether the veteran's present 
problems were related to his previous T4 fracture. 

The report of a VA orthopedic examination in September 1994 
shows that the veteran complained of pain centered over his 
spine and low back and some radiation to the left leg.  He 
denied any radicular pain to his leg.  The pain usually came 
with any kind of movement.  The veteran made no complaints of 
numbness and denied any weakness.  The veteran further 
indicated that he loses his balance. The examination revealed 
that range of motion of the lumbosacral spine was 
approximately 60 degrees of flexion, 10 degrees of extension, 
and 30 degrees of bilateral lateral bending.  He was able to 
walk on his toes but was unable to walk on his heels. 5/5 
strength in his extremities was noted, with hyperreflexia 
bilaterally. Some spasm with hip flexion was also noted.  In 
addition, some diffuse objective decrease sensation to his 
left leg was discerned by the examiner, together with poor 
discrimination to light touch to his left leg.  Negative 
straight leg testing was indicated, as well as +2 spasm 
bilaterally and difficulty bending his knees due to spasm.  
The examination report also noted that X-rays taken in June 
1994 showed some degenerative changes of the lumbar spine 
with minimal evidence of dorsal compression fracture at L4, 
and minimal decrease in height dorsally at the same level.  
The veteran had disc narrowing at L4-5 and L5-S1.  The report 
contains a diagnosis of low back pain without any type of 
radiation.  The examiner remarked that the etiology of the 
pain was more likely to be degenerative changes in the lumbar 
spine, which was exacerbated by his surgical procedure.

In November 1994 the RO granted service for disk herniation 
of the L4-L5 and L5-S1.  The veteran's low back disorder was 
rated as residuals of lumbosacral strain and postoperative 
residuals disk herniation of the L4-L5 and L5-S1.  A 20 
percent rating was assigned under Diagnostic Codes 5299-5293.

Subsequently received were VA outpatient records showing 
intermittent treatment for back complaints from 1981 to 1994.  
Also received was a copy of a newspaper clipping concerning 
the truck accident in which the veteran was involved while at 
Ft. Benning.

The report of a May 1996 VA examination for spine shows that 
the veteran complained of severe back pain at times.  He 
reported radiation to his lower extremities, more so on his 
left side.  He had lower extremity weakness.  At times he had 
difficulty ambulating.  He reported a tingling sensation in 
both hands.  He had pain in his neck and had difficulty 
moving his neck forward and laterally.  

On examination, the veteran's gait was normal, and he was 
able to walk on his toes.  He was unable to walk on his heels 
because of the pain.  On individual muscle testing the 
veteran did not give full effort, hence, examination was 
unremarkable.  There was give away weakness in both iliopsoas 
and quadriceps.  The veteran did not cooperate with motor 
testing in the upper extremities because of pain.  Sensory 
testing revealed a mild impairment of the proprioception and 
vibratory senses in the lower extremities.  The examiner 
noted a decreased sensation to light touch.  The examiner 
noted that sensory abnormalities were more so in the L5-L4 
distribution in the left lower extremity as opposed to 
somewhat vague on the right lower extremity.  Muscle stretch 
reflexes for the upper and lower extremities were brisk and 
symmetrical.  Plantars were down going.  Spine examination 
revealed tenderness to palpation in the lower cervical area 
and lower lumbar area.  There was restriction to neck 
flexion, extension, and lateral rotation.  X-rays examination 
showed evidence suggesting an old chronic herniated 
intervertebral disc at L4-5; the study was otherwise within 
normal limits.

The report contains an impression that the veteran was status 
post a T4 compression  fracture in the 1950s with complaints 
of low back pain and weakness in the lower extremities.  
There was some evidence of radicular pain in the lower 
extremities, more so on the left, which was suggestive of L4-
L5 radiculopathy.  Some evidence of a peripheral neuropathy 
in the lower extremities was also reported.  Posterior column 
dysfunction should be ruled out.  There was also a diffuse 
hyperreflexia in both upper and lower extremities that could 
be suggestive of a cervical myelopathy.  The examiner opined 
that a tingling sensation in the fingers of both hands as 
well as weakness in grip could be suggestive of carpal tunnel 
syndrome.

The reports of May 1996 X-ray examinations of the cervical 
spine and thoracic spine contain respective impressions of 
normal cervical spine except for minimal degenerative 
changes, and moderately severe degenerative changes with 
chronic collapse of T6 otherwise normal thoracic spine.

The report of a June 1996 VA examination for the spinal cord 
shows complaints of back pain and stiff, aching legs.  The 
veteran denied any shooting pains in his legs or any 
paresthesias or paralysis.  He had no bowel or bladder 
complaints.  He currently used Darvocet and a TENS Unit.  On 
examination, the veteran had a slow, shuffling, antalgic 
gait.  He carried his right shoulder much lower than the 
left.  Range of motion study of the spine revealed that the 
veteran had forward flexion of 35 degrees, extension of 15 
degrees, left and right lateral bending of 20 degrees, and 
rotation left and right of approximately 25 degrees.  He had 
normal strength in quadriceps, psoas, hamstrings, 
gastrocnemius, and extensor halluces longus bilaterally.  
Deep tendon reflexes were brisk and equal bilaterally.  He 
had moderate tenderness of the mid thoracic spine and lumbar 
spine musculature.  There was positive straight-leg raise on 
the right at 35 degrees and on the left at 40 degrees.  The 
report noted that X-ray examination May 1996 revealed 
postoperative changes and evidence of previous L4-L5 
diskectomy with moderate degenerative changes.

The report contains an impression of low back pain secondary 
to degenerative disc disease and postoperative changes.  The 
veteran had no neurologic complaints or evidence of 
radiculopathy.  He did have markedly decreased range of 
motion secondary to pain with regular relief from TENS Unit.  
In the examiner's opinion, the veteran's cervical or neck 
complaints were not related to previous T4 vertebral fracture 
as this was stable and films have shown no degenerative 
changes in the vertebral segments above and below.  The 
examiner also opined that neck and cervical pain were not 
related to the lumbosacral strain and postoperative residuals 
from the previous diskectomy at L4-L5. 

The report of a June 1996 VA MRI examination of the 
cervicothoracic and lumbar spine showed the following.  The 
cervical spine appeared aligned in sagittal dimension.  The 
cervical cord and cervical medullary junction was reported to 
be normal in morphology and signal density.  The report 
includes an impression of moderate degenerative changes at 
L4-5 and L5-S1 and postoperative changes as well as with 
narrowing of the right L5-S1 neural foramen.

The report of a June 1996 VA EMG study noted that the veteran 
had a long history of chronic cervical spine disorder and 
history of low back pain with complaints of numbness in the 
lateral aspect of both thighs and lower legs, and weakness of 
the legs at times.  The impression was that the study was 
consistent with a chronic L5 radiculopathy, and no evidence 
of acute denervation at this time.  The veteran continued to 
be treated at a VA outpatient clinic for various problems.  
In December 1997 the RO increased to 20 percent rating for 
the low back disorder to 40 percent.  

Private medical records pertaining to treatment during 2001 
include a May 2001 CT scan of the cervical spine which showed 
normal findings for the veteran's age. Of record is an 
October 2001 statement by a doctor of chiropractic, Dr. H. A. 
G. which notes that the veteran had been under that treatment 
provider's care for neck pain, upper back pain and headaches.  
The statement opined that these symptoms were related to the 
veteran's old neck injuries and degenerative arthritis.  
Accompanying the letter were treatment records dated in 
September 2001.  At that time the veteran reported a sore and 
stiff neck.  The symptoms had been present for three weeks.  
He did not know the cause.

The report of a June 2002 VA examination for peripheral 
nerves shows that the veteran was claiming that his service-
connected thoracic spine disorder contributed to his neck 
pain.  He complained that his pain in his neck was constant 
and felt worse when using the neck.  He complained of 
occasional numbness and tingling in the right hand.  On 
examination, the examiner noted that cervical spine films 
taken in 1996 showed mild degenerative disc disease with 
small anterior osteophytes at the lower cervical levels.  
After examination, the assessment was that the veteran's neck 
pain was not related to his injury in 1957 as the veteran 
said the pain did not start until 10 years ago, which was a 
significant time gap between onset of injury and onset of 
neck pain.  The examiner noted that the veteran did not feel 
that the T4 compression fracture was significant enough to 
cause any extra load replaced on his cervical spine.  He did 
not feel that his cervical spine injury was service related 
or aggravated by his previous injuries.  The examiner opined 
that it was rather a degenerative condition of degenerative 
disc disease, which had worsened as the veteran had aged.

The report of an October 2002 VA examination for spine noted 
that the veteran was to be further evaluated for his 
lumbosacral strain.  On examination, range of motion study 
showed that the veteran had 45 degrees of lumbar flexion, 
extension to approximately 5 degrees, right and left bending 
to 15 and 10 degrees respectively, and right and left 
rotation both to 5 degrees.  Motor testing bilaterally was 
5/5 for L2 through S1, with the exceptions that left L2, and 
right and left S1 were all 4/5.  The veteran's patellar 
reflexes, Achilles reflexes, and Babinski reflexes were 
normal bilaterally.  He straight raises were negative 
bilaterally.  He was tender, with his paraspinal muscles and 
lumbosacral spine bilaterally with some mild midline 
tenderness.  On a slope he walks with a cane.  

After examination, the assessment was residual lumbosacral 
pain, status post lumbosacral disc herniations at L4-5 and 
S1.  The examiner noted that normal ranges of motion included 
lumbosacral flexion of 0-100 degrees, extension of 0-20 
degrees, right and left bending of 30 degrees, right and left 
rotation of approximately 45 degrees.  The examiner noted 
that the veteran was examined for weakened movement.  The 
examiner found that the veteran did have fatigability due to 
his age, and pain attributed with motion and coordination was 
seen to be of mild degree, mainly related to pain from the 
veteran's back.  The examiner gave an opinion that pain could 
significantly limit the veteran's function during flare-ups 
or when used over a period of time.

II.  Analysis

A.  Service Connection for a Chronic Cervical Spine Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309 (2002).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran is competent to report his symptoms and injuries.  
However, he is not shown to have the medical training or 
expertise necessary to render medical findings or opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this regard, the service medical records show that the 
veteran did sustain an injury to the back in April 1958 when 
the vehicle he was apparently rolled over resulting in a 
fracture of the T4 vertebra.  He received subsequent 
intermittent treatment for complaints pertaining to the 
thoracic and lumbosacral spine.  However, no reference was 
made to the cervical spine during service, except that one 
occasion when the diagnosis was that he had a back strain 
which included cervical area.  After service, the record 
indicates that the veteran first complained of problems with 
his neck during a May 1990 hearing, when he testified he had 
problems with bending his neck from side to side.  Also, the 
first clinical evidence after service referable to a cervical 
spine disorder is in May 1991, approximately 32 years after 
service.  During a May 1991 VA examination, the examiner 
noted diffuse hyperreflexia, which the examiner suspected 
were signs of bilateral cortical spine tract dysfunction 
which may be due to a mild cervical myelopathy based on 
hypertrophic osteoarthritis.  There also is no medical 
evidence showing any arthritis within one year of discharge 
from service or until 1991.

During VA examination in June 1994, the examiner provided an 
opinion that the veteran may have a cervical cord injury 
either as a consequence of the distant thoracic cord injury 
or perhaps as a consequence of a more diffuse degenerative 
joint disease.  Recommended studies to further assess the 
severity and location of the apparent higher spinal cord 
dysfunction were conducted and resulted in normal studies.  
During VA examination in September 1994, the examiner 
provided an opinion that it was difficult to comment on 
whether the veteran's present cervical spine problems were 
related to his previous T4 fracture.  The Board finds that 
the language used by these two examiners is speculative in 
the first case and in the latter case does not provide an 
opinion of any relationship.

In contrast, opinions provided during VA examinations in June 
1996 and June 2002 are definitive in stating that the 
veteran's cervical spine complaints were not related to the 
veteran's inservice injury or service connected thoracic 
spine or lumbosacral strain disabilities.  These reports were 
based on a review of the evidence of record.  During the 
latter examination, the examiner opined that the veteran's 
cervical spine disorder was a degenerative condition of 
degenerative disc disease, which had worsened as the veteran 
had aged.

The Board notes that there is a private statement of October 
2001, providing an opinion that the veteran's neck symptoms 
were related to his old neck injuries and degenerative 
arthritis.  Again, this opinion was based on finding recorded 
many years after service.  Also, the chiropractor did not 
actually review the veteran's adjudication claims folder. The 
Board finds that the opinions of the VA examiners in June 
2002 are supported by the evidence and are of more probative 
value than that private medical opinion.

In sum, there is no medical evidence which confirms that any 
current cervical spine disorder is related to service to 
include the truck accident.  Also, there is no medical 
evidence, which the cervical spine disorder was caused or is 
aggravated by the service-connected disabilities involving 
the thoracic and lumbosacral spine.  Thus, it is the judgment 
of the Board that the weight of the evidence is against the 
appellant's claim.  Accordingly, service connection for a 
cervical spine disorder is not warranted.

B.  Increased Evaluation for a Lumbosacral Strain With 
Postoperative Residuals of Disc Herniation

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10.  

As previously stated, The United States Court of Appeals for 
Veterans Claims (Court) has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).   Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Gilbert v Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40 (2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations. 
Id.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.

The veteran's lumbosacral strain with postoperative residuals 
of disc herniation is currently assigned a 40 percent 
schedular evaluation, under Diagnostic Code 5293.  Effective 
September 23, 2002, certain regulatory changes were made to 
the criteria for evaluating intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  Where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

Under the old criteria prior to September 23, 2002, 
intervertebral disc syndrome which is severe, with recurring 
attacks, with intermittent relief warrants a 40 percent 
rating.  A 60 percent rating is assigned if pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Under the revised schedular criteria, effective September 23, 
2002, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.

The following notes apply under the revised regulations.  
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The VA General Counsel has held that Diagnostic Code 5293, 
for intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
When a veteran has received less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology, which 
includes limitation of motion, then consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
motion. VAOPGCPREC 36-97 (Dec. 12, 1997).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree. See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a  
(2002).

Diagnostic Code 8520 provides for the evaluation of injury to 
the sciatic nerve. Paralysis of the sciatic nerve warrants an 
80 percent evaluation if it is complete; with complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy.  A 40 percent evaluation is warranted if it is 
moderately severe and a 20 percent evaluation if it is 
moderate or a 10 percent evaluation if it is mild.  See 
Diagnostic Code 8520 (2002).

Diagnostic Code 8521, provides for the evaluation of the 
external popliteal nerve (common peroneal).  Under DC 8521, a 
10 percent rating is warranted for mild incomplete paralysis 
of the nerve. Moderate paralysis warrants a 20 percent 
rating, while severe incomplete paralysis warrants a 30 
percent rating.  A 40 percent maximum evaluation requires 
complete paralysis, including foot drop and slight droop of 
first phalanges of all toes, inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges 
of the toes; loss of abduction of the foot, weakness of 
adduction; anesthesia over the entire dorsum of the foot and 
toes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2002).

Under Diagnostic Code 5292, the maximum rating of 40 percent 
for limitation of motion of the lumbar spine is provided when 
there is severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Under 
Diagnostic Code 5295, the maximum rating of 40 percent for 
lumbosacral strain is provided when there are severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

To summarize, veteran's statements regarding the severity of 
his lumbosacral strain with postoperative residuals of disc 
herniation are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

In this regard the pertinent clinical evidence including 
several VA examinations conducted between 1991 and 2002 show 
that the neurological symptoms associated with the veteran's 
low back disorder have varied in severity to some extent 
during that period.  Private clinical records in 1989 and 
1990 show that the veteran underwent surgery on his 
lumbosacral spine in June 1989.  In October 1989 no weakness 
was found in the extensor halluces longus.  In May 1990 knee 
and ankle jerks were 2+ and equal and there was no weakness 
in the halluces longes, with no focal neurologic deficit.
 
Review of the VA examinations between 1991 and 2002 reveal 
that in 1991 strength in the lower extremities was found to 
be 4/5, and weakness was noted around the ankles with 
strength of 4/5 on motions tested bilaterally.  Ankle jerks 
were intact.  The impression at that time was that the 
veteran had chronic low back pain associated with radicular 
symptoms involving the lower extremities, and no definitive 
radicular deficit.

In June 1994 the veteran reported experiencing no weakness or 
tingling or numbness in the left leg.  At that time he had 
low back pain, without radiation, 5/5 strength in the 
extremities with normal symmetric reflexes bilaterally.  On 
neurological examination there was some weakness involving 
the left ankle but motor evaluation showed normal bulk and 
tone.  In September 1994 neurological examination revealed 
normal tone, muscle bulk and power except for mild weakness 
of left dorsiflexion, and mild diminished pinprick sensation 
over the L5 radicular distribution.  An orthopedic 
examination in September 1994 contains a diagnosis of low 
back pain without any type of radiation.  

In May 1996 there was some evidence of radicular pain in the 
lower extremities and some evidence of a peripheral 
neuropathy in the lower extremities.  In June 1996, the 
veteran had normal strength in pertinent muscle groups 
tested.  At that time the impression was that the veteran had 
low back pain and no neurologic complaints or evidence of 
radiculopathy, and markedly decreased range of motion 
secondary to pain.  An EMG at that time found that the study 
was consistent with a chronic L5 radiculopathy and no 
evidence of acute denervation.

The most recent VA examination in October 2002 showed below 
normal ranges of motion of the back.  Motor testing was 5/5 
bilaterally for L2 through S1 except for L2 on the left and 
S1 bilaterally, which were 4/5.  Reflexes were noted as 
normal and straight raises were negative bilaterally.  The 
veteran was tender at the paraspinal muscles and lumbosacral 
spine with some mild midline tenderness.  Pain on motion was 
found to be mild.

Based on the foregoing, the Board finds that throughout the 
period of service connection, there is no evidence of 
symptoms of intervertebral disc syndrome that would warrant a 
higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, either under the old or revised criteria.  The symptoms 
are not reflective of a pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  In this regard, except for an isolated 
finding in September 1994, there is no objective evidence of 
muscle spasm.  Similarly, throughout the relevant period, the 
symptoms also are not reflective of intervertebral disc 
syndrome with incapacitating episodes (requiring bed rest 
prescribed by a physician) having a total duration of at 
least six weeks during the past 12 months.  There is no 
evidence indicating that the veteran has had such 
symptomatology as to require bed rest to the extent required 
under the diagnostic criteria.  Accordingly, the Board finds 
that the criteria for a 60 percent evaluation under 
Diagnostic Code 5293 have not been met under either the old 
or revised rating criteria.  

As noted above, the VA's General Counsel has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 
7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when 
a disability is evaluated under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97 (December 1997).  However, the reported 
findings as to range of motion do not show more than severe 
loss of motion, even when consideration is given to 
additional loss of motion due to pain, weakness, fatigue and 
incoordination.
In this regard, the Board notes that during the most recent 
examination, the examiner opined that pain could 
significantly limit function during flare-ups or when used 
over a period of time.  However, the examiner noted that the 
veteran did have fatigability but this was attributed to age.  
Further, pain attributed with motion and coordination was 
characterized as mild in severity.  The Board finds that the 
40 percent rating in effect for the veteran's low back 
disorder adequately reflects the degree of functional 
impairment as contemplated in the DeLuca case.  

Furthermore, none of the records discussed above shows 
evidence of severe incomplete paralysis of the sciatic nerve 
with severe symptoms with marked muscular dystrophy as to 
warrant a rating in excess of 40 percent.  See Diagnostic 
Code 8520 (2002).

Thus on reviewing the evidence of record, the Board does not 
find a basis for a rating in excess of 40 percent for the 
veteran's low back disability.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 40 percent for his 
lumbosacral strain with postoperative residuals, disc 
herniation.  The 40 percent rating is the highest rating 
warranted during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999),


ORDER

Entitlement to service connection for a chronic cervical 
spine disorder is denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with postoperative residuals, disc 
herniation, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

